DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “operation unit”, “recovery unit”  in claims1-4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9 are rejected under 35 U.S.C. 102(a)(2) as being disclosed  by Chen US 2020/0382741.

Regarding claim1, Chen discloses an audio processing apparatus comprising: an operation unit configured to issue operation information([0009], [0023], [0044], user instruction); an audio file recovery unit configured to receive the operational information and recover an audio file related to a video file([0022], read audio file/data, fig. 1 s1 ), wherein, in case with video data of the video file and audio data of the audio file are recorded at different speed rates from each other, the audio tile recovery unit recovers the audio file so that an end position of the audio data coincides with an end position of the video data in playback of the audio data and the video data at a speed rate([0005], [0008], [0029],  based on the start time and end time of the audio and video , amount of data (null packet) determined to be inserted in to the audio in order to  synchronize audio with video, [0035], [0041]) .

Regarding claim2, Chen discloses the audio processing apparatus according to claim 1, wherein, with video data of the video file and audio data of the audio file recorded at different speed rates from each other, the audio file recovery unit recovers the audio file so that adjustment of an end position of the audio data by padding or truncation performed on the audio data causes the end position of the audio data compared with an end position of the video data in playback of the audio data and the video data at a speed rate([0005], [0008], [0029],  based on the start time and end time of the audio and video , amount of data (null packet) determined to be inserted in to the audio in order to  synchronize audio with video, [0035], [0041]) .

Regarding claim3, Chen discloses the audio processing apparatus according to claim 2, wherein the audio file recovery unit calculates a size of pudding or truncation based on a speed rate of the video data with respect to the audio data and a total number of frames of the video file to adjust the end position of the audio data ([0005], [0008], [0029],  based on the start time and end time of the audio and video , amount of data (null packet) determined to be inserted in to the audio in order to  synchronize audio with video, [0035], [0041]).
Regarding claim4, Chen discloses the audio processing apparatus according to claim1, further comprising a video file recovery unit configured to recover video data, wherein the ([0005], [0008], [0029],  based on the start time and end time of the audio and video , amount of data (null packet) determined to be inserted in to the audio in order to  synchronize audio with video, [0035], [0041]).
Claims8-9 are rejected for similar reason as described in claim1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1-4, 8-9  above, and further in view of Muraki et al US 2011/0199496(hereinafter Muraki).

Regarding claim5, Chen teaches all the limitations of claim1 above but does not teach and Muraki teaches the audio data of the audio file is recorded at 1.0 times speed, and video data of the video file is recorded at a speed rate different from the audio data ([0027], describes capturing of images with multiple different frame rate while recording audio at the same rate for the variable image frame rate).
.

Claims 6-7 are  rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim1-4, 8-9  above, and further in view of Otani et al US 2012/0057843(hereinafter Otani).

Regarding claim6, Chen teaches all the limitations of claim1 above but does not teach and Otani teaches the audio file and the video file are recorded in a detachable recording medium([0093], removable storage medium, fig. 1 memory card 7 storing moving image file).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to store audio/video in removable storage medium as in Otani in order to perform further editing/processing or viewing and listening the content at a different location/ device without the need for network transmission.

Regarding claim7, Chen in view of Otani teaches all the limitations of claim6 above but do not teach the audio file and the video file are recorded in different detachable recording media from each other. However, it is old and well known in the art to record audio and video in a separate storage medium if the recording is performed with a separate device. Therefore official notice is taken.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484